Exhibit 10.2

FUEL SYSTEMS SOLUTIONS, INC.



2011 PHANTOM STOCK OPTION PLAN



 

1. Purpose. The purpose of this 2011 Phantom Stock Option Plan (the "Plan") is
to aid Fuel Systems Solutions, Inc., a Delaware corporation (the "Company"), in
attracting, retaining, motivating and rewarding officers and key employees of
the Company or its Subsidiaries to promote the creation of long-term value for
shareholders by closely aligning the interests of Participants with those of
shareholders. To achieve these objectives, the Plan provides for the granting of
Phantom Stock Options by the Company's Subsidiaries.



2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:



(a) "Act" shall mean the Securities Exchange Act of 1934, as amended from time
to time, and applicable rulings and regulations thereunder



(b) "Award" means any Phantom Stock Option granted to a Participant under the
Plan.



(c) "Beneficiary" means the legal representatives of the Participant's estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant's Award upon a Participant's death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the "Beneficiary" instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant's Award upon such Participant's death, except that a Participant's
prior Beneficiary designation of his or her spouse as Beneficiary will be
automatically revoked upon such Participant's divorce, unless the designation is
specifically reaffirmed in writing to the Committee following such divorce.



(d) "Board" means the Company's Board of Directors.



(e) "Cause" means (i) the willful failure by a Participant to substantially
perform his duties with the Company or with any Subsidiary or affiliate, or (ii)
Participant's conviction (or similar plea) for any criminal act, except that no
misdemeanor (or similar level act) will constitute Cause unless it shall have
involved misappropriate use of funds or property, fraud, moral turpitude, or
similar activities. Whether Cause exists (for purposes of this Plan only), shall
be determined in the sole and absolute discretion of the Compensation Committee.



(f) "Change in Control" and related terms have the meanings specified in Section
8.



(g) "Committee" means, with respect to any Subsidiary of the Company designated
by the Compensation Committee, a committee consisting solely of two (2) or more
directors of such Subsidiary appointed by the Compensation Committee to
administer the Plan and to perform the functions set forth herein, subject to
the supervision and approval of the Compensation Committee.



(h) "Compensation Committee" means the Compensation Committee of the Board.



(i) "Effective Date" means the effective date specified in Section 10(e).



(j) "Eligible Employee" means a full-time officer or key employee (regularly
working at least 32 hours per week) of the Company or any of its Subsidiaries
who is employed by the Company or its Subsidiaries outside of the United States
at the time of grant of an Award. The transfer of an Eligible Employee between
divisions, from the Company to a Subsidiary or affiliate, from a Subsidiary or
affiliate to the Company, or from one Subsidiary or affiliate to another shall
not be considered a termination of employment; nor shall it be considered a
termination of employment if an Eligible Employee is placed on military or sick
leave or such other leave of absence which is considered by the Compensation
Committee in its sole and absolute discretion as continuing intact the
employment relationship.



(k) "Fair Market Value" of a share of Stock means, as of the date in question,
the officially-quoted closing selling price of the Stock in US currency (or if
no selling price is quoted, the bid price) on the principal securities exchange
or market on which the Stock is then listed for trading (i.e., the Nasdaq
National Market) (the "Market") for the applicable trading day or, if the Stock
is not then listed or quoted in the Market, the Fair Market Value shall be the
fair value of the Stock determined in good faith by the Board using any
reasonable method.



(l) "Participant" means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Employee.



(m) "Phantom Stock Option" means a right granted to a Participant under Section
6(b).



(n) "Rule l6b-3" means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated under the Act.



(o) "Stock" means the Company's common stock, $0.001 par value.



(p) "Subsidiary" means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Board are owned directly or
indirectly by the Company.



3. Administration.



(a) Authority of the Committee. The Plan shall be administered on behalf of each
designated Subsidiary by the Committee, subject to the powers of the
Compensation Committee. The Compensation Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to select Participants; to determine the number of Awards to be granted;
to establish the terms, conditions, restrictions and other provisions of Awards;
to cancel or suspend Awards; to prescribe documents evidencing or setting terms
of Awards (such Award documents need not be identical for each Participant),
amendments thereto, and rules and regulations for the administration of the Plan
and amendments thereto. Subject to consultation with and the approval of the
Compensation Committee, the Committee shall, with respect to its Subsidiary,
have full and final authority, in each case subject to and consistent with the
provisions of the Plan, to grant Awards; to construe and interpret the Plan and
Award documents and correct defects, supply omissions or reconcile
inconsistencies therein; and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the Plan
or as shall be delegated to the Committee by the Compensation Committee.
Decisions of the Compensation Committee and the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries and other persons claiming rights from or through a Participant,
and shareholders of the Company.



(b) Manner of Exercise of Committee Authority. The Committee may delegate to
officers or managers of the Company or any Subsidiary or affiliate, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, subject to the approval of the Compensation Committee.



(c) Limitation of Liability. The Compensation Committee and the Committee and
each member thereof, and any person acting pursuant to authority delegated by
the Committee, shall be entitled, in good faith, to rely or act upon any report
or other information furnished by any executive officer, other officer or
employee of the Company or a Subsidiary, the Company's independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Compensation Committee or the Committee, any person acting
pursuant to authority delegated by the Compensation Committee or the Committee,
and any officer or employee of the Company or a Subsidiary or affiliate acting
at the direction or on behalf of the Compensation Committee or the Committee or
a delegee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.



4. Award Limitations Under the Plan.



(a) Overall Number of Awards Available. Subject to adjustment as provided in
Section 10(b), the total number of Awards available under the Plan shall be
Phantom Stock Options for 300,000 shares.



(b) Counting Rules. Awards for Phantom Stock Options under the Plan that are
canceled, expired or forfeited will again be available for Awards.



5. Participant Eligibility. Participation in the Plan shall be open to all
Eligible Employees of the Company and its Subsidiaries. No officer or employee
of the Company or any of its Subsidiaries shall have a claim to be granted any
Award under the Plan. Nothing in the Plan or in any Award shall confer any right
on a Participant to continue as an officer or employee of the Company or shall
interfere in any way with the right of the Company to terminate such employment
or officer service or to reduce the compensation or responsibilities of a
Participant at any time. By accepting any Award under the Plan, each Participant
and each person claiming under or through him or her shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under the Plan by the Company, its Subsidiaries, the
Committee, or the Board, as the case may be.



Determinations made by the Compensation Committee or the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such individuals are similarly situated. An Award
of any type made hereunder in any one year to an Eligible Employee shall neither
guarantee nor preclude a further grant of that or any other type to such
Eligible Employee in that year or subsequent years.



6. Specific Terms of Awards.



(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Compensation Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(f)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Compensation Committee shall determine, including
terms requiring forfeiture of Awards in the event of termination of employment
or service by the Participant and terms permitting a Participant to make
elections relating to his or her Award. The Compensation Committee shall retain
full power and discretion with respect to any term or condition of an Award that
is not mandatory under the Plan.



(b) Phantom Stock Options. The Committee is authorized to grant Phantom Stock
Options to Participants on the following terms and conditions:



(i) Exercise Price. Phantom Stock Options will be denominated with an "exercise
price" in US dollars at least equal to the Fair Market Value of a share of Stock
in US dollars as of the date of grant. Upon exercise of a Phantom Stock Option,
the Participant will be entitled to payment by the Subsidiary employing such
Participant of the positive difference in value between the "exercise price" on
the date of grant in US dollars and the Fair Market Value of a share of Stock on
the date of exercise in US dollars, converted to local currency at the
conversion rate prevailing on the date of exercise.



(ii) Phantom Stock Option Term; Time and Method of Exercise, Other Conditions.
The Compensation Committee shall determine the term of each Phantom Stock
Option, provided that in no event shall the term exceed a period of ten years
from the date of grant. Phantom Stock Options shall be exercised by a
Participant only by a written notice delivered as specified in the Award and
specifying the number of Shares with respect to which the Phantom Stock Option
is being exercised. If requested by the Committee, the Participant shall deliver
the Award evidencing the Phantom Stock Options together with the exercise
notice.



(iii) Amount Payable. Upon the exercise of a Phantom Stock Option, the
Participant shall be entitled to receive from the Subsidiary employing such
Participant an amount in local currency determined by multiplying (A) the excess
of the Fair Market Value of a share of Stock on the date of exercise of such
Phantom Stock Option over the Fair Market Value of a share of Stock on the date
of the grant of the Phantom Stock Option (all measured in US dollars), by
(B) the number of shares of Stock as to which such Phantom Stock Option is being
exercised, less any taxes required to be paid or withheld under applicable local
laws. Notwithstanding the foregoing, the Committee may limit in any manner the
amount payable with respect to any Phantom Stock Option by including such a
limit in the Agreement evidencing the Phantom Stock Option at the time it is
granted.



(iv) Form of Payment. Payment of the amount determined under Section 6(b)(iii)
shall be made in local currency converted from US dollars at the conversion rate
prevailing on the date of exercise and shall be paid by the Subsidiary employing
such Participant to the Participant in such local currency.



(v) Termination of Employment. At such time as a Participant ceases to be an
employee of the Company or any of its Subsidiaries for any reason, all
outstanding, unexercised, Phantom Stock Options granted to such Participant
shall terminate. Notwithstanding the foregoing, the Compensation Committee may
provide, either at the time an Phantom Stock Option is granted or thereafter,
that the Phantom Stock Option may be exercised after the periods provided for in
this Section 6(b)(v), but in no event beyond the term of the Phantom Stock
Option.



(vi) Substitution and Modification. Subject to the terms of the Plan, the
Compensation Committee may modify outstanding Phantom Stock Options or accept
the surrender of outstanding Phantom Stock Options (to the extent not exercised)
and grant new Phantom Stock Options in substitution for them. Notwithstanding
the foregoing, no modification of an Phantom Stock Option shall alter or impair
any rights or obligations under the Phantom Stock Option without the
Participant's consent, except as provided for in this Plan or any Award
agreement. In addition, notwithstanding the foregoing, no amendment or
modification of an Phantom Stock Option shall cause an Phantom Stock Option
issued under the Plan to be repriced or to lower the exercise price of a
previously granted Phantom Stock Option.

7. Exemptions from Section 16(b) Liability. With respect to a Participant who is
then subject to the reporting requirements of Section 16(a) of the Act in
respect of the Company, the Compensation Committee and the Committee shall
implement transactions under the Plan and administer the Plan in a manner that
will ensure that each transaction with respect to such a Participant is exempt
from liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan. The Compensation Committee may authorize the Company to
repurchase any Award in order to avoid a Participant who is subject to Section
16 of the Act incurring liability under Section 16(b).



8. Change in Control.



(a) Effect of Change in Control on Awards. Unless otherwise provided in the
Award document, in the event of a Change in Control all non-forfeited Phantom
Stock Options carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control. Notwithstanding anything to the contrary set forth in this
Plan, at or immediately prior to the occurrence of a Change in Control, the
Company may give a Participant written notice thereof requiring such Participant
either (i) to exercise some or all of his or her Phantom Stock Options on or
prior to the date of the Change in Control, including all installments, or (ii)
to surrender some or all of such Phantom Stock Options in return for a cash
payment equal to the excess, if any, of the Fair Market Value of the shares
subject to the Phantom Stock Option surrendered over the aggregate exercise
price for such shares under the Phantom Stock Option. Any Phantom Stock Options
which the Company requires to be exercised and which shall not have been
exercised in accordance with the provisions of the Plan by such date shall
automatically lapse irrevocably and the Participant shall have no further rights
with respect to such Phantom Stock Options.



(b) Definition of Change in Control. Unless otherwise determined by the Board,
the term Change in Control shall mean any of the following events occurring
after the Effective Date:

(i) if any "person" or "group" as those terms are used in Sections 13(d) and
14(d) of the Act or any successors thereto, other than an Exempt Person, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company's stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company's chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or

(iv) consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company's assets,
other than a sale to an Exempt Person.

(v) for purposes of this Section 8, "Exempt Person" means (i) Mariano
Costamagna, (ii) any person, entity or group under the control of Mr.
Costamagna, or (iii) any employee benefit plan of the Company or a trustee or
other administrator or fiduciary holding securities under an employee benefit
plan of the Company.

9. Additional Award Forfeiture Provisions. In addition to any forfeiture or
reimbursement conditions the Compensation Committee may impose upon an Award, a
Participant may be required to forfeit an Award, or reimburse the Company for
the value of a prior Award, by virtue of the requirement of Section 304 of the
Sarbanes-Oxley Act of 2002 (or by virtue of any other applicable statutory or
regulatory requirement or a policy adopted by the Company pursuant to The
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder prior to the issuance of the Award), but only to the
extent that such forfeiture or reimbursement is required by such statutory or
regulatory provision or Company policy. Unless otherwise determined by the
Compensation Committee, in the event of a forfeiture of an Award with respect to
which a Participant paid cash consideration, the Participant shall be repaid the
amount of such cash consideration.



10. General Provisions.



(a) Beneficiaries. No Award of a Participant under the Plan shall be pledged,
hypothecated or otherwise encumbered or subject to any lien, obligation or
liability of such Participant to any party (other than the Company or a
Subsidiary or affiliate thereof), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards that may be
exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative. A Beneficiary,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Compensation Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Compensation Committee.



(b) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the
Compensation Committee to be appropriate under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Stock subject to outstanding Awards and (ii) the
exercise price relating to any Award or, if deemed appropriate, the Compensation
Committee may make provision for a payment of cash to the holder of an
outstanding Phantom Stock Option.



(c) Tax Provisions. The Company and any Subsidiary are authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of cash, or any payroll or other payment to a
Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Compensation Committee or the Committee may deem advisable to
enable the Company, its Subsidiaries and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award.



(d) Compliance with Law. The Plan, all Awards granted under the Plan and any
award agreement in connection with any Award are intended to be administered and
interpreted in a manner consistent with and subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges or national automated quotation systems as may be
required. Notwithstanding any provision of the Plan to the contrary, in order to
comply with the laws in countries other then the United States, the Committee,
subject to the approval of the Compensation Committee, shall have the power and
authority to (i) modify the terms and conditions of any Award granted to
Participants outside the United States to comply with applicable foreign laws
and (ii) take any action, before or after an Award is made that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals. Notwithstanding the above, the Committee may
not take any actions hereunder, and no Awards shall be granted, that would
violate any governing statute or any other applicable law.



(e) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the shareholders of the Company have approved the Company's
2011 Stock Option Plan by the affirmative votes of the holders of a majority of
the voting securities of the Company cast in person or by proxy and entitled to
vote on the subject matter at a duly held meeting of shareholders at which a
quorum is present. Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect for a term of ten (10) years from the
date of adoption or until the Company has no further rights or obligations under
the Plan with respect to outstanding Awards under the Plan. Subject to
applicable law, Awards may be granted under the Plan after this Plan is adopted
by the Board but prior to the Effective Date provided that all such Awards shall
be null and void of the Company's 2011 Stock Option Plan is not approved by the
requisite shareholder vote at the Annual Meeting of Shareholders occuring
following adoption of the Plan by the Board.



(f) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee's authority to grant Awards under the Plan without the consent of
Participants; provided, however, that without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any outstanding Award, unless such action is deemed
necessary in order to achieve compliance with tax or local laws or regulations.



(g) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the country in which the Participant is located.



(h) Limitation on Rights Conferred under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Employee or
Participant the right to continue as an Eligible Employee or Participant or in
the employ or service of the Company or a Subsidiary or affiliate, (ii)
interfering in any way with the right of the Company or a Subsidiary to
terminate any Eligible Employee's or Participant's employment or service at any
time, (iii) giving an Eligible Employee or Participant any claim to be granted
any Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
shareholder of the Company. Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.



(i) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, however, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

